NEWMAN, Circuit Judge.
Petitioner Thomas Gonzalez, Jr. appeals the decision of the Merit Systems Protection Board, Docket No. NY0752000082-I1, affirming dismissal of his appeal as withdrawn. After reviewing his appeals petition, we affirm the dismissal.
DISCUSSION
Mr. Gonzalez was removed from his position as custodian at the U.S. Postal Service’s Gracie Station facility in New York, effective November 26, 1999. He filed an appeal to the MSPB challenging the removal on December 17, 1999. At a telephone hearing on January 10, 2000, Mr. Gonzalez stated that he wished to withdraw his petition in order to pursue negotiated grievance procedures. Accordingly, on January 11, the Administrative Judge dismissed the appeal. The full Board denied Mr. Gonzalez’s review petition on August 27, 2001. This appeal followed.
We must affirm the Board’s decision unless it is: “(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law; (2) obtained without procedures required by law, rule, or regulation having been followed; or (3) unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (2000); Gibson v. Department of Veterans Affairs, 160 F.3d 722, 725 (Fed.Cir.1998). Mr. Gonzalez does not mention his withdrawal of the MSPB proceeding in order to pursue grievance procedures. Instead, he argues the merits of the employment action. However, having requested and obtained withdrawal, Mr. Gonzalez divested the MSPB of authority to review his dismissal; and provides no basis for jurisdiction in the Federal Circuit. The dismissal must be affirmed.
No costs.